In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00175-CR
                                                ______________________________
 
 
                                      JOHNNY EDWARDS,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                         On Appeal from the 3rd Judicial District Court
                                                          Anderson
County, Texas
                                                            Trial
Court No. 29656
 
                                                         
                                         
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Johnny
Edwards, an inmate in the Texas Department of Corrections, appeals from his
conviction by a jury for assault of a public servant.[1]  The jury found alleged enhancements true, and
assessed his punishment at seventy-five years’ imprisonment, to run consecutive
to the conviction he is presently serving. 

            Edwards’
attorney on appeal has filed a brief which discusses the record and reviews the
proceedings in detail.  Counsel has thus
provided a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced. 
This meets the requirements of Anders
v. California, 386 U.S. 738 (1967); Stafford
v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).
            Counsel
mailed a copy of the brief and a letter to Edwards on January 21, 2011,
informing Edwards of his right to file a pro se response and of his right to
review the record.  Counsel has also
filed a motion with this Court seeking to withdraw as counsel in this
appeal.  
            Edwards
filed a pro se response on April 21, 2011. 
In his sixty-two-page missive, he complains about perceived inequities,
improprieties in his prior convictions and their use as enhancements, about the
way that the Texas Department of Criminal Justice handles inmates and their
complaints, the use of force against him, alleged incompetence by his trial
counsel, and a plethora of other matters.
            We have
determined that this appeal is wholly frivolous.  We have independently reviewed the clerk’s
record and the reporter’s record, and find no genuinely arguable issue.  See Halbert
v. Michigan, 545 U.S. 605, 623 (2005). 
We, therefore, agree with counsel’s assessment that no arguable issues
support an appeal.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).  
            We
affirm the judgment of the trial court.[2]
 
 
 
                                                                                    Jack Carter
                                                                                    Justice
 
Date Submitted:          May
12, 2011  
Date Decided:             May
19, 2011
 
Do Not Publish




[1]Originally
appealed to the Twelfth Court of Appeals, this case was transferred to this
Court by the Texas Supreme Court pursuant to its docket equalization
efforts.  See Tex. Gov’t Code Ann.
§ 73.001 (Vernon 2005).  We are unaware
of any conflict between precedent of the Twelfth Court of Appeals and that of
this Court on any relevant issue.  See Tex.
R. App. P. 41.3.


[2]Since
we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case.  No substitute counsel will be appointed.  Should appellant wish to seek further review
of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant
must file a pro se petition for discretionary review.  Any petition for discretionary review must be
filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court.  See
Tex. R. App. P. 68.2.  Any petition for discretionary review must be
filed with this Court, after which it will be forwarded to the Texas Court of
Criminal Appeals along with the rest of the filings in this case.  See
Tex. R. App. P. 68.3.  Any petition for discretionary review should
comply with the requirements of Rule 68 of the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.
68.